Citation Nr: 1821741	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected non-union sternotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This case was also remanded by the Board in January 2017 and June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds remand warranted to obtain an addendum etiology opinion.

In June 2017, the Board remanded the claim to obtain a VA examination.  The remand directive explicitly directed the examiner to opine on both the precise nature and the severity of the non-union sternotomy.  A VA examination and opinion were accomplished in August 2017.  However, upon review of the August 2017 opinion, it appears that the August 2017 VA examiner opined only on the nature of the disability and not on the severity of the disability.  

The Board's remand directives also instructed that all tests deemed necessary should be conducted during the examination.  The August 2017 Examiner stated:

This is a somewhat difficult case since the non-union appears to have been identified in 2008 by CT scan.  Since 2008, subsequent chest x-rays have failed to reveal this defect which certainly suggests the possibility that it has healed.  However, admittedly a CT scan is far more sensitive for such defects than a chest x-ray.  Based on the available medical records the claimant does not appear to have had another CT since the one performed in 2008 so a sternal defect cannot be absolutely ruled out.  The claimant was provided the benefit of the doubt that this defect, last visualized almost a decade ago, is still present.

See August 2017 VA examination (emphasis added).  Here, it appears that the August 2017 VA examiner believed that a CT scan was necessary in this case to assess the severity of the Veteran's disability.  However, no such CT scan was afforded to the Veteran.  The RO should have ensured that all tests deemed necessary should have been conducted during the examination.  It was not.  Thus remand is warranted for compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination with a new examiner to determine the severity of his service-connected non-union sternotomy throughout the entire appeal period.  This means that, if possible, a retrospective medical opinion that accounts for the entire appeal period should be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

A CT scan should be ordered, as well as all other tests deemed necessary shall be conducted, and the results reported in detail.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected non-union sternotomy under the rating criteria and also those not contemplated under the rating criteria.  In other words, the examiner should identify all symptoms associated with the non-union sternotomy throughout the entire appeal period, and assess the severity of each of the symptoms associated with it.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should include detailed rationales in support of all opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If a VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.P.R. §§ 3.158, 3.655.

4. After completing the above actions and any other development deemed necessary, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




